Title: To Thomas Jefferson from J. Phillipe Reibelt, 21 January 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore le 21. Janv. 1805
                  
                  J’ai l’honneur, de Vous presenter mes remercimens des Nouvelles, que Vous avez bien voulu me donner par votre lettre du 18, qu’on vient de me remettre.
                  1) Je ne pense pas, que Piranesi se puisse être perdû, d’autant moins, que ce paquet poste l’adresse du Chef de l’Union.
                  2) Je suis bien fachè, que les 2 Caisses en question Vous causent tant de peine; Tout ce, qui peut m’en consoler, est, que la saison en porte plus de faute que mon Etablissement.
                  3) Vous aurez Palladio autant que possible, avec le texte anglais—Si non, et que votre Ami ne veule pas le prendre avec le texte Italien, je le garderais volontier.
                  4) Je n’ai pas en çe Moment çi—les Còmmentaires de Valin sur l’ordonance de la Marine—Mais je les demanderai de la Maison a Paris.
                  Je vous prie, d’agreer mes profonds respects. Le Depot Amèricain General de Levrault, Schoell et Comp Libraire a Paris.
                  
                     Reibelt 
                     
                  
               